In this case, It was ruled, that If a witness, in a deposition on cross-interrogatories, states, as facts, circumstances not pertinent to the cause, what he has said, or sworn in another case, where those circumstances were pertinent, cannot be read to discredit him. Aliter, if he has on a former occasion, said or sworn, differently from what he now deposes, in a matter relative to the cause in which his deposition is read. Secondly. That the captain’s protest may be read, to contradict what he states in his examination in the cause, in order to discredit him.
[For another case between the same parties, see Case No. 8,003.]